DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
This communication is a Non-Final Office Action in response to the Application filed on the 9th day of October, 2020. Currently claims 1-20 are pending. No claims are allowed.
Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 has a “eh” instead of “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., 
In the instant case, claim 1, 6, and 13, is directed to a method and system. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2A). Although claims 1, 6, and 13, are directed to different statutory categories, the language and scope are substantially similar. 
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity specifically legal or commercial interactions (see at least 84 Fed. Reg. (4) at 52.
Examiner notes that claims 1, 6, and 13, are directed to an intellectual property valuation system that allows potential investors, facilitators, owners, inventors, assignee, etc., to access the system to consummate a monetary transaction which is similar to the abstract idea identified in the 2019 PEG grouping “b” in that the claims are directed to certain methods of organizing human activity such as commercial or legal interactions. The limitations, substantially comprising the body of the claim, recite a process taking advantage of intellectual property rights by transferring those rights to other people and the method of valuing various aspects of the invention to rate various data sets. Examiner notes that the court has been clear that inventions 
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, (App. Spec. Page 1), the a system “related to creating, processing, tracking, updating, and quantifying new data record associated with inventorship value”. Accordingly, the Examiner submits claims 1, 6, and 13 recite an abstract idea based on the language identified in claims 1, 6, and 13, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly 
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of commercial or legal interactions such as valuing and transacting intellectual property. The system connects sellers and buyers to facilitate a transaction. Nothing is presented as to how the communication system is improved, how the interface is improved, how the computer system used is improved by the claimed invention. The specific limitations of the claimed invention which are directed to a database, device and processor amount to generic computer components. The invention merely directs the users to implement the method via generic computer structure.  For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “system” recited at a high level of generality. Accordingly, the claimed computer structure read in light of the specification can be any device and includes any wide range of possible devices comprising a number of components that are “well-known” and include an indiscriminate “device” (e.g., processor, memory, server, network, etc.). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing element is only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “system”. 
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic device (computing system/platform). Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 1, 6, and 13, do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. 
Claim 2-5, 7-12, and 14-20 are further embellishments of the data sets used to value to inventor and patent/intellectual property which amounts to insignificant extra-solution activities (see M.P.E.P. 2106.05(g) and 84 Fed. Reg. (4) at 55) and nothing more than the abstract idea and does not amount to significantly more. 
Claim 2-5, 7-12, and 14-20 is directed to further embellishments of the analyzing and presenting data that is generated based off the information submitted by the user which is a central theme of the identified abstract idea. 
Claims 17 and 18 are directed to generically claimed computer structure such as the tokenization of the information and storing on a blockchain which amounts to generally linking 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 50-57).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-10, 13-16, and 19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by U.S. Patent Application Publication No. 20150039534 to Erissson et al. (hereinafter Erissson).
Referring to Claim 1,
receive, from a client device associated with an inventor, a first inventor record including one or more patents for which the inventor is listed as an inventor; 
Erissson discloses a method and system for assessing intellectual property where the various users can input/submit patents that are related to a specific inventor to the system to facilitate committing to provide inventor assignment capabilities (see at least Erissson: ¶ 24-26, and 65).
receive ownership data associated with the inventorship record; 
determine, based at least in part on the ownership data and the inventorship record, an inventorship value; and 
store, as a data record, the inventorship value.
Examiner notes that Erissson discloses a method and system for assessing intellectual property information to facilitate the assignment or transfer of ownership rights via the system where ownership information is received along with inventorship records to determine and store an inventorship value related to the disclosure (see at least Erissson: ¶ 46-62: discusses the various metrics and valuations provided by the system such as financial information and inventor value information; see also see at least Erissson: ¶ 18-23: discusses the computer structure).

Referring to Claim 2, Erissson discloses the system as in claim 1, including wherein the instructions further cause the one or more processors to determine, based at least in part on the first inventor record, a financial benefit to an assignee resulting from the patent (see at least Erissson: ¶ 46-62: discusses the various metrics and valuations provided by the system such as financial information and inventor value information; see also see at least Erissson: ¶ 18-23: discusses the computer structure).

Referring to Claim 4, Erissson discloses the system as in claim 1, including wherein the one or more objective factors include one or more of a number of patents for which the inventor is listed, a valuation of the patent, a revenue resulting from the patent, or an adjudication of the patent (see at least Erissson: ¶ 46-62: discusses the various metrics and valuations provided by the system such as financial information and inventor value information; see also see at least Erissson: ¶ 18-23: discusses the computer structure).

Referring to Claim 5, Erissson discloses the system as in claim 4, including wherein the instructions further cause the one or more processors to determine a second inventorship value based at least in part upon the one or more objective factors and store the second inventorship value (see at least Erissson: ¶ 46-62: discusses the various metrics and valuations provided by the system such as financial information and plurality of inventor valuation information; see also see at least Erissson: ¶ 18-23: discusses the computer structure).

Referring to Claim 6, Erissson discloses a method, comprising: 
determine at least one patent; and 
determine at least one inventor of the at least one patent; 
Erissson discloses a method and system for assessing intellectual property where the various users can input/submit patents that are related to a specific inventor to the system to facilitate committing to provide inventor assignment capabilities (see at least Erissson: ¶ 24-26, and 65).
create an inventorship value record based at least in part on one or more objective factors, the one or more objective factors including a valuation of the patent, a revenue resulting from the patent, a revenue associated with the patent, a valuation event associated with the inventor, a revenue event associated with the inventor, a reputation of the inventor, a revenue associated with the patent, a revenue realized from the patent, a revenue associated with an event in the technology industry associated with the patent, a financial transaction associated with the patent, market data associated with the patent, or an adjudication of the patent; and 
associate the inventorship value record with the inventor.
Examiner notes that Erissson discloses a method and system for assessing intellectual property information to facilitate the assignment or transfer of ownership rights via the system where ownership information is received along with inventorship records to determine and store an inventorship value related to the disclosure (see at least Erissson: ¶ 46-62: discusses the various metrics and valuations provided by the system such as financial information and inventor value information; see also see at least Erissson: ¶ 18-23: discusses the computer structure).

Referring to Claim 7, Erissson discloses the method of claim 6, including further comprising determine the assignee of the at least one patent, and wherein the one or more objective factors further comprise a revenue associated with the assignee, a valuation of the assignee, an event associated with the assignee, a financial transaction associated with the assignee, market data associated with the assignee, a technology maturity of a technology associated with the patent, or an adjudication associated with eh assignee (see at least Erissson: ¶ 46-62: discusses the various metrics and valuations provided by the system such as financial 

Referring to Claim 8, Erissson discloses the method of claim 7, including wherein the assignee is different than the inventor (see a least Erissson: ¶ 47-54).

Referring to Claim 9, Erissson discloses the method of claim 7, including wherein the assignee includes a plurality of entities, and the inventor is different than at least one of the plurality of entities (see a least Erissson: ¶ 47-54).

Referring to Claim 10, Erissson discloses the method of claim 8, including wherein the one or more objective factors further comprise a change to the assignee, and further comprising: determine a new assignee of the at least one patent, the new assignee being different than the inventor; and confirm the association of the inventorship value record with the inventor (see a least Erissson: ¶ 47-54).

Referring to Claim 13, Erissson discloses a method, comprising: 
determining an inventor of a patent;
determining an economic value of the patent; generating an inventorship value; and 
associating the inventorship value with the inventor 
Erissson discloses a method and system for assessing intellectual property where the various users can input/submit patents that are related to a specific inventor to the system to 
Examiner notes that Erissson discloses a method and system for assessing intellectual property information to facilitate the assignment or transfer of ownership rights via the system where ownership information is received along with inventorship records to determine and store an inventorship value related to the disclosure (see at least Erissson: ¶ 46-62: discusses the various metrics and valuations provided by the system such as financial information and inventor value information; see also see at least Erissson: ¶ 18-23: discusses the computer structure).

Referring to Claim 14, Erissson discloses the method as in claim 13, including further comprising determining one or more objective factors and updating the inventorship value based on the one or more objective factors (see at least Erissson: ¶ 46-62: discusses the various metrics and valuations provided by the system such as financial/economic information and inventor value information and the factors considered).

Referring to Claim 15, Erissson discloses the method as in claim 14, including wherein the one or more objective factors comprise market data, a technology maturity, a valuation of the patent, a revenue realized from the patent, metrics associated with an inventor of the patent, an adjudication of the patent, or a reputation of the inventor (see at least Erissson: ¶ 46-62: discusses the various metrics and valuations provided by the system such as financial/economic information and inventor value information and the factors considered).

Referring to Claim 16, Erissson discloses the method as in claim 13, including further comprising paying, to an inventor associated with the inventorship value, remuneration based at least in part on the inventorship value.
Examiner notes that Erissson discloses a method and system for assessing intellectual property information to facilitate the assignment or transfer of ownership rights via the system where ownership information is received along with inventorship records to determine and store an inventorship value related to the disclosure (see at least Erissson: ¶ 46-62: discusses the various metrics and valuations provided by the system such as financial information and inventor value information; see also see at least Erissson: ¶ 18-23: discusses the computer structure).
Erissson discloses the system providing the monetary compensation function for the assigned/purchased right by an investor (see at least Erissson: ¶ 35, 40, 42, and 46-54).

Referring to Claim 19, Erissson discloses the method as in claim 13, including further comprising establishing a financial repository for remunerating inventorship value.
Examiner notes that Erissson discloses a method and system for assessing intellectual property information to facilitate the assignment or transfer of ownership rights via the system where ownership information is received along with inventorship records to determine and store an inventorship value related to the disclosure (see at least Erissson: ¶ 46-62: discusses the various metrics and valuations provided by the system such as financial information and inventor value information; see also see at least Erissson: ¶ 18-23: discusses the computer structure).
Erissson discloses the system providing the monetary compensation function for the assigned/purchased right by an investor (see at least Erissson: ¶ 35, 40, 42, and 46-54).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 11-12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20150039534 to Erissson et al. (hereinafter Erissson) in view of U.S. Patent Application Publication No. 20090259506 to Barney.
Referring to Claim 3, Erissson discloses the system as in claim 1. Erissson does not explicitly state: 
wherein the instructions further cause the one or more processors to determine, based at least in part on one or more objective factors, a change to the value of the patent.
However, Barney, which talks about a method and system for rating patent information and other intangible assets, teaches it is known to update the value of a patent when new information is provided and for the system to automatically updated to reflect the changes (see at 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of automatically updating patent values and ratings upon the receipt of new information (as disclosed by Barney) to the known method and system for determining the value of intellectual property where inventor’s value/rating is determined along with the financial ratings of intellectually property assets (as disclosed by Erissson) to secure unique benefits to the individuals or companies that hold them and/or exploit the underlying products or technology embodying the intellectual property. One of ordinary skill in the art would have been motivated to apply the known technique of automatically updating patent values and ratings upon the receipt of new information because it would secure unique benefits to the individuals or companies that hold them and/or exploit the underlying products or technology embodying the intellectual property (see Barney: ¶ 8). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of automatically updating patent values and ratings upon the receipt of new information (as disclosed by Barney) to the known method and system for determining the value of intellectual property where inventor’s value/rating is determined along with the financial ratings of intellectually property assets (as disclosed by Erissson) to secure unique benefits to the individuals or companies that hold them and/or exploit the underlying products or technology embodying the intellectual property, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have See also MPEP § 2143(I)(D).

Referring to Claim 11, Erissson discloses the method as in claim 6. Erissson does not explicitly state: 
determine a change to at least one of the one or more of the objective factors; modify, based at least in part on the change to the one or more objective factors, the inventorship value record.
However, Barney, which talks about a method and system for rating patent information and other intangible assets, teaches it is known to update the value of a patent when new information is provided and for the system to automatically updated to reflect the changes (see at least Barney: ¶ 163, and 180-181). Barney further discusses that ratings and rankings of individuals names as inventors are used in the valuation of the patents (see at least Barney: ¶ 68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of automatically updating patent values and ratings upon the receipt of new information (as disclosed by Barney) to the known method and system for 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of automatically updating patent values and ratings upon the receipt of new information (as disclosed by Barney) to the known method and system for determining the value of intellectual property where inventor’s value/rating is determined along with the financial ratings of intellectually property assets (as disclosed by Erissson) to secure unique benefits to the individuals or companies that hold them and/or exploit the underlying products or technology embodying the intellectual property, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of automatically updating patent values and ratings upon the receipt of new information to the known method and system for determining the value of See also MPEP § 2143(I)(D).

Referring to Claim 12, Erissson discloses the method as in claim 11. Erissson does not explicitly state: 
wherein modify the inventorship value record associated with the inventor occurs at a first time, and further comprising: determine a second change to at least one of the one or more of the objective factors; updating the inventorship value record associated with inventor at a second time, later than the first time, based on the second change to the at least one of the one or more objective factors.
However, Barney, which talks about a method and system for rating patent information and other intangible assets, teaches it is known to update the value of a patent when new information is provided and for the system to automatically updated to reflect the changes (see at least Barney: ¶ 163, and 180-181). Barney further discusses that ratings and rankings of individuals names as inventors are used in the valuation of the patents (see at least Barney: ¶ 68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of automatically updating patent values and ratings upon the receipt of new information (as disclosed by Barney) to the known method and system for determining the value of intellectual property where inventor’s value/rating is determined along with the financial ratings of intellectually property assets (as disclosed by Erissson) to secure unique benefits to the individuals or companies that hold them and/or exploit the underlying 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of automatically updating patent values and ratings upon the receipt of new information (as disclosed by Barney) to the known method and system for determining the value of intellectual property where inventor’s value/rating is determined along with the financial ratings of intellectually property assets (as disclosed by Erissson) to secure unique benefits to the individuals or companies that hold them and/or exploit the underlying products or technology embodying the intellectual property, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of automatically updating patent values and ratings upon the receipt of new information to the known method and system for determining the value of intellectual property where inventor’s value/rating is determined along with the financial ratings of intellectually property assets to secure unique benefits to the individuals or companies that See also MPEP § 2143(I)(D).

Referring to Claim 20, Erissson discloses the method as in claim 13. Erissson does not explicitly state: 
further comprising tracking the inventorship value over time and modifying, based at least in part on tracking the inventorship value over time, the data record to reflect the inventorship value.
However, Barney, which talks about a method and system for rating patent information and other intangible assets, teaches it is known to update the value of a patent when new information is provided and for the system to automatically updated to reflect the changes (see at least Barney: ¶ 163, and 180-181). Barney further discusses that ratings and rankings of individuals names as inventors are used in the valuation of the patents (see at least Barney: ¶ 68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of automatically updating patent values and ratings upon the receipt of new information (as disclosed by Barney) to the known method and system for determining the value of intellectual property where inventor’s value/rating is determined along with the financial ratings of intellectually property assets (as disclosed by Erissson) to secure unique benefits to the individuals or companies that hold them and/or exploit the underlying products or technology embodying the intellectual property. One of ordinary skill in the art would have been motivated to apply the known technique of automatically updating patent values and ratings upon the receipt of new information because it would secure unique benefits 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of automatically updating patent values and ratings upon the receipt of new information (as disclosed by Barney) to the known method and system for determining the value of intellectual property where inventor’s value/rating is determined along with the financial ratings of intellectually property assets (as disclosed by Erissson) to secure unique benefits to the individuals or companies that hold them and/or exploit the underlying products or technology embodying the intellectual property, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of automatically updating patent values and ratings upon the receipt of new information to the known method and system for determining the value of intellectual property where inventor’s value/rating is determined along with the financial ratings of intellectually property assets to secure unique benefits to the individuals or companies that hold them and/or exploit the underlying products or technology embodying the intellectual property). See also MPEP § 2143(I)(D).


Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20150039534 to Erissson et al. (hereinafter Erissson) in view of U.S. Patent Application Publication No. 20200160465 to Spangenberg et al. (hereinafter Spangenberg).
Referring to Claim 17, Erissson discloses the method as in claim 13. Erissson does not explicitly state wherein creating the data record comprises assigning a token to the data record.
However, Spangenberg, which talks about a method and system for providing an IP market over a network, teaches it is known to tokenize and store information related to IP assets, their related ownership rights, and the coverage and value (see at least Spangenberg: Abstract, ¶ 29-30, 60, 63, 89-92: discussing tokenized information; see also Spangenberg: ¶ 18-34, 58-66, and 69-82).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of tokenizing and storing information related to IP assets, their related ownership rights, and the coverage and value (as disclosed by Spangenberg) to the known method and system for valuing intellectual property information such as inventors and patents and storing the information that is transmitted over a network (as disclosed by Erissson) to provide specific guaranteed value to intellectual property assets listed by verified brokers. One of ordinary skill in the art would have been motivated to apply the known technique of tokenizing and storing information related to IP assets, their related ownership rights, and the coverage and value because it would provide specific guaranteed value to intellectual property assets listed by verified brokers (see Spangenberg: Abstract). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of tokenizing and storing information related to IP assets, their related ownership rights, and the coverage and value (as disclosed by Spangenberg) to the known method and system for valuing intellectual property information such as inventors and patents and storing the information that is transmitted over a network (as disclosed by Erissson) See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of tokenizing and storing information related to IP assets, their related ownership rights, and the coverage and value to the known method and system for valuing intellectual property information such as inventors and patents and storing the information that is transmitted over a network to provide specific guaranteed value to intellectual property assets listed by verified brokers). See also MPEP § 2143(I)(D).

Referring to Claim 18, the combination of Erissson and Spangenberg teaches the method as in claim 17, including wherein the token comprises a blockchain.
Spangenberg, which talks about a method and system for providing an IP market over a network, teaches it is known to tokenize and store information related to IP assets, their related ownership rights, and the coverage and value (see at least Spangenberg: Abstract, ¶ 29-30, 60, 63, 89-92: discussing tokenized information; see also Spangenberg: ¶ 18-34, 58-66, and 69-82).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689